Citation Nr: 1540675	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to service-connected diabetes mellitus, type II. 


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to March 1992 and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.  

The Board subsequently remanded the case for further development in March 2015.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with an additional VA examination and adequate VA medical opinion, and to obtain updated VA treatment records.

The Veteran was provided with VA examination regarding his claims for entitlement to service connection for upper extremity neuropathy and a foot disability in October 2010.  The VA examiner diagnosed the Veteran with left foot plantar fasciitis and right median nerve motor axonal neuropathy and opined that both were less likely as not caused by or related to the Veteran's service-connected diabetes mellitus, type II.  

In the March 2015 remand, the Board directed that the file be returned to the October 2010 VA examiner to provide an addendum opinion as to the likelihood that either of the claimed disabilities was directly related to the Veteran's military service or was permanently aggravated by his service-connected diabetes mellitus, type II.  An addendum opinion was provided in May 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons specified below, the Board finds that the opinions proffered are inadequate and that remand is needed in order to provide the Veteran with adequate medical opinions.

With regard to the upper extremity neuropathy, the examiner opined that it was less likely than not that the right median nerve motor axonal neuropathy arose during or was related to service, because the service treatment records are silent for any such neuropathy and because the condition was diagnosed by EMG testing in October 2010, several years after the Veteran's last active duty tour.  Additionally, the examiner stated that the neuropathy was less likely aggravated beyond its natural progression by diabetes mellitus, reasoning that with diabetic neuropathy, one would expect the sensory aspect of the nerve to be affected first, and then the motor aspect of the nerve, and more than one nerve would typically be affected, in a more diffuse pattern.  She continued that the electrodiagnostic study performed in October 2010 only demonstrated that the right median nerve was affected, and only the axonal aspect of the nerve, with no sensory involvement found and no evidence of carpal tunnel syndrome.  The Board notes, however, that the examiner's reasoning that no sensory involvement was found appears internally inconsistent with findings documented in her own October 2010 examination report.  On physical examination, sensory testing of the left upper extremity demonstrated decreased response to pain/pinprick and light touch.  Additional findings left unaddressed by the examiner's conclusion include earlier notations of  hypoactive reflexes for the triceps bilaterally and positive Phalen test for the left.  As the rationale stated provides no explanation as to how decreased response to pain/pinprick and light tough equates to "no sensory involvement," the conclusion provided is found to be inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value).

With regard to the left foot disability, the examiner stated that the Veteran's left foot plantar fasciitis was less likely as not related to service because the service treatment records were silent for a diagnosis of plantar fasciitis.  She continued that the STRs did contain evidence of a fracture of the fourth toe in June 1987, but that this was a completely different diagnosis from plantar fasciitis.  The Board notes that while it is inarguably true that plantar fasciitis is a different diagnosis than a toe fracture, that is not dispositive regarding the question of whether one diagnosis is etiologically related to the other.  The examiner also opined that the plantar fasciitis was less likely as not aggravated by diabetes mellitus, reasoning that medical evidence does not support the fact that having diabetes mellitus could aggravate this condition beyond the natural progression of the disease.  No further explanation was provided as to what medical evidence the examiner considered, and thus, the Board is left with only the examiner's conclusion, which is found to be inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"). 

For the aforementioned reasons, the Board finds that additional development is needed in order to provide the Veteran with adequate VA medical opinions in this case.  Additionally, the Veteran requested a contemporaneous examination when he filed his substantive appeal in January 2013, and an April 2015 VA podiatry record includes an assessment of "bursitis submet 3 and 4 left foot."  As the most-recent VA examination was conducted approximately five years ago, and the Veteran has asserted that additional examination is needed to appropriately address his updated conditions, such examination should be provided on remand.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).  

Finally, as the Board is remanding the case for other development, the AOJ should take steps to ensure that updated VA treatment records are obtained and associated with the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all records of the Veteran's treatment at a VA facility from April 2015 to the present and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional who has not conducted a compensation and pension examination for this Veteran prior to the date of this remand, to ascertain the nature and etiology of any left foot disability present during the appeal period.  The examiner must be given full access to the Veteran's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  Any and all indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must provide an opinion on the following:
 
a.  Provide a diagnosis for any left foot disability existing at any time from May 2010 to present.  If the disability was present for only a specific portion of the appeal period, the examiner should so state.

The examiner's attention is directed to the prior October 2010 VA examination report, which documented a diagnosis of left foot plantar fasciitis, and an April 2015 VA podiatry treatment record assessing "bursitis submet 3 and 4 left foot."

b.  For any diagnosis identified by the examiner in response to part a, state whether the disability at least as likely as not (50 percent probability or greater) arose during or was caused by any incident of the Veteran's active military service.  The Veteran's periods of active military service span from November 1984 to March 1992 and from December 2003 to March 2005.  

In making this determination, the examiner should especially consider service treatment records from September through December 1987 documenting an in-service fracture of the fourth toe of the left foot.
 
c.  For any diagnosis provided, state whether the disability was at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected diabetes mellitus, type II.

If it is determined that the disability diagnosed herein has been aggravated (i.e. permanently worsened beyond the normal progression of the disability) by his service-connected diabetes mellitus, the examiner should quantify the approximate degree of disability, or baseline, before the onset of aggravation (i.e. what approximate level of the foot disability would exist if it underwent its own natural progression, and was not aggravated by the diabetes mellitus). 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 
	
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the development requested in part one, schedule the Veteran for an examination with an appropriate VA medical professional who has not conducted a compensation and pension examination for this Veteran prior to the date of this remand, to ascertain the nature and etiology of any neurological disability resulting in upper extremity neuropathy present during the appeal period.  The examiner must be given full access to the Veteran's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  Any and all indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must provide an opinion on the following:
 
a.  Provide a diagnosis for any neurological disability resulting in upper extremity neuropathy currently present or which existed at any time from May 2010 to present.  If the disability was present for only a specific portion of the appeal period, the examiner should so state.

The examiner's attention is directed to the prior October 2010 VA examination report, documenting hypoactive reflexes for the bilateral triceps, decreased response to pain/pinprick and light touch on sensory testing of the left upper extremity, and positive Phalen test for the left

b.  For any diagnosis identified by the examiner in response to part a, state whether the neurological disability at least as likely as not (50 percent probability or greater) arose during or was caused by any incident of the Veteran's active military service.  

The examiner shoulder further state whether the neurological disability at least as likely as not (50 percent probability or greater) manifested within one year of separation from active military service.

The Veteran's periods of active military service span from November 1984 to March 1992 and from December 2003 to March 2005.  

c.  For any diagnosis provided, state whether the disability was at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected diabetes mellitus, type II.

If it is determined that the neurological disability diagnosed has been aggravated (i.e. permanently worsened beyond the normal progression of the disability) by his service-connected diabetes mellitus, the examiner should quantify the approximate degree of disability, or baseline, before the onset of aggravation (i.e. what approximate level of the neurological disability would exist if it underwent its own natural progression, and was not aggravated by the diabetes mellitus). 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 
	
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical reports to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

5.  After completing the above, conduct any additional development deemed necessary then readjudicate the claims for entitlement to service connection for a left foot disability and bilateral upper extremity neuropathy in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




